DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 15, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because none of the prior art of record discloses or 
suggests a directional conduction device interconnecting the first power supply network and the second power supply network, in combination with the remaining claimed features.
	Claims 16-18 are allowed because none of the prior art of record discloses or suggests directionally conducting current derived from the first energy from the first electrical circuit to the second electrical circuit, in combination with the remaining claimed features.
	Claim 19 is allowed because none of the prior art of record discloses or suggests a directional conduction device interconnecting the first power supply network and the second power supply network, wherein the directional conduction device is configured to conduct current from the first power supply network to the second power supply network and restrict current from being conducted from the second power supply .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 9-10, filed April 6, 2021, with respect to the objections to the drawings and claims have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HAL KAPLAN/Primary Examiner, Art Unit 2836